The case seems a very clear one for the defendant. He owned the building in which the plaintiff was injured, but the room where the accident occurred had been rented to one Little, who was then in its possession as tenant. The plaintiff was in Little's employ. Steam power and the use of machinery was furnished by the defendant, but the plaintiff was not harmed while using it, nor by its insufficiency for the purpose for which it was designed. She came in contact with it and was overcome. She did not approach it, or even come upon the premises, at the express, or implied invitation of the defendant, and therefore many of the numerous cases referred to by the learned counsel for the appellant have no application. It is said, however, "that for the purpose for which this floor was to be used, and for which the defendant knew it was to be used, and for which he received compensation for use of it, the defendant did not use the ordinary means of avoiding danger from the shaft to those engaged upon or visiting the premises;" — but it comes to this, that he did not surround the shaft with a guard, or prevent access to it by a railing or other obstacle. Upon what principle was he bound to do so? Because it is said "a man must take care that his property is so used or managed that other persons are not injured." This maxim does not touch the case. The premises were delivered to the tenant in a condition to serve the use for which they were hired, and in this respect they did not afterward fail. The shaft kept its place, performed its revolutions, and in no respect proved inadequate to the service required of it.
If alterations were required to fit the premises for their safe, or convenient occupation by the tenant or his employees, it was his duty, and not that of the landlord, to make them. *Page 475 
One might fall from a window or be set on fire at the grate, when by bars at one or a fender at the other the accident would not have happened, but it would hardly be claimed that the landlord could be made responsible for their absence. The tenant took the premises as they were, and the plaintiff, going into his service at that place, took the risks of the situation. The landlord could not be required to change the structure of the premises, except upon some new agreement, nor be made to respond in damages to an employee of the tenant for an injury which, but for that relation, would not have happened. (Mellen v. Morrill,126 Mass. 545.)
I have examined the cases referred to by the appellant's counsel, but find none which raise any doubt as to the correctness of the rulings in the court below. The one most insisted upon is Swords v. Edgar (59 N.Y. 28), but in that, a rule is declared decisive of the present case and distinguishing it from the one then before us. It is there repeated that "a lessor of premises not per se a nuisance, but which become so only by the manner in which they are used by the lessee, is not liable therefor."
If there is fault on the part of any one, save the plaintiff in this case, the rule applies here. It was thought not to apply in the case cited, because the pier then in question was so defective and insecure when leased, that the subsequent injury received in the proper use of it, as if sound, was consequent upon its original condition. Robbins v. Jones (15 J. Scott, 221; 109 Eng. C.L. Rep. 220) goes further and meets the position of the plaintiff, that the defendant is liable because the premises were unsafe when let. There the court held that a landlord who lets a house in a dangerous state is not liable to the tenants, customers or guests for accidents happening during the term. Whether this is a sound rule for all cases may be doubted; but to danger, arising from the arrangement of the premises in question, to employees of the tenant, it may well apply. It is not needful to pursue the inquiry further, for we concur with the courts below in the conclusion that the evidence, whether given or offered, shows no misfeasance or nonfeasance *Page 476 
on the part of the defendant, or any violation of duty toward the plaintiff.
The judgment in his favor was, therefore, right and should be affirmed.
All concur.
Judgment affirmed.